LONG V STATE OF TEXAS






NO. 07-01-0244-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 30, 2001

______________________________



JOSEPH WADE LONG,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 251
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 13,166-C; HON. JACK D. YOUNG, PRESIDING

_______________________________



Before BOYD, C.J., QUINN, and JOHNSON, JJ.

Joseph Wade Long (appellant) appeals his conviction for aggravated robbery.  His court-appointed counsel filed a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), therein asserting that a review of the record shows no reversible error.  
So too did she move to withdraw as appellant’s counsel.  Appellant was informed, by his counsel and this court in writing, of his right to review the record and file a 
pro se
 brief.  The deadline by which he had to submit the 
pro se
 brief was October 22, 2001.  To date, we have not received such a brief.  

With regard to the 
Anders
 brief, appellant’s counsel stated that she diligently reviewed the record and that, in her opinion, it reflected no reversible error.  Prior to so concluding, counsel did note potential concern in various aspects of the trial.  However, she then explained why same did not warrant reversal. 

 We have conducted our own independent review of the record to assess the accuracy of counsel’s representations to this court.  
See Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App.1991) (requiring same).  Upon doing so, we agree that counsel is correct and that no reversible error appears of record.  Appellant was properly indicted.  The State submitted evidence legally and factually sufficient to support appellant’s guilt.  The jury was properly charged.
(footnote: 1)  Furthermore, the punishment fell within the range allowed by statute.  Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                     		Brian Quinn 

           	                                                   		   Justice 

 

Do not publish. 

FOOTNOTES
1:Though an accomplice of appellant testified against him and the trial court omitted from its charge an accomplice witness instruction, no one objected to the omission.  Furthermore, because ample evidence, aside from that provided by the accomplice,  tied him to the crime, the omission did not give rise to egregious harm.